Citation Nr: 1421650	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  12-03 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin disorder of the left leg.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to November 1957.  

This matter comes before the Board of Veterans' Appeals (Board on appeal from a rating decision entered in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board by its decision of January 2013 determined that finality had not attached to the rating decision of February 2, 2009, denying entitlement to service connection for a skin disorder and, in addition, remanded the appeal relating to that original claim for service connection to the RO through the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  Further development was sought by the Board through its most recent remand in November 2013, and following the AMC's attempts to complete the requested actions, the case has been returned to the Board for further review.  

Notice is taken that this appeal has been advanced on the Board s docket pursuant to 38 C F R § 20.900(c) (2013).  38 USCA § 7107(a)(2 (West 2002).  


FINDING OF FACT

It is at least as likely as not that a skin disorder of the left leg originated in service.  


CONCLUSION OF LAW

A skin disorder of the left leg, diagnosed as tinea pedis and onychomycosis, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the disposition herein reached is favorable to the Veteran-appellant, the need to discuss the VA's efforts to comply with the VA's duties to notify and assist the Veteran under 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2013) is obviated.  The same is true with respect to the question of whether there was substantial compliance with the terms of the Board's prior remands.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  There is a current disability for VA purposes when an appellant is shown to have that disability at the time his or her claim was filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of symptomatology and/or manifestations and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999).  Notice is taken that the U.S Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records of the Veteran are largely unavailable for review through no fault on his part.  Formal determinations as to their unavailability have been entered by the RO following multiple failed attempts to obtain the records in question.  Their unavailability is in no way attributable to any actions of the Veteran.  In light of this, the Board recognizes that it must employ a "heightened" duty "to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule."  See Cromer v. Nicholson, 19 Vet. App. 215, 217-8 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. Brown, 9 Vet. App. 46, 51 (1996) (explaining that precedent does "not establish a heightened 'benefit of the doubt,' only a heightened duty of the Board to consider applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed"). 

The Veteran credibly reports that a skin disorder affecting his left leg began in service, following his use of service department issued boots, snowshoes, or mukluks which irritated the area around his upper shin and calf and led to an ongoing infectious rash requiring inservice treatment with antifungal cream.  He recalls having been treated on at least five occasions in service for this skin disturbance of his left leg.  He indicates to the best of his memory that it was diagnosed and treated as ringworm or other infection.  His account of a frequent recurrence of this skin rash problem during postservice years is equally credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

Service treatment records of the Veteran are largely unavailable, although a service separation examination in November 1957 failed to disclose any complaint or finding of an ongoing skin disorder of his left foot.  In August 19991, left leg erythema, increased warmth, slight tenderness, and two plus edema of the left leg yielded a diagnosis of cellulitis, which in September 1991 was noted to follow a coronary artery bypass grafting procedure.  Diagnoses at that time were of resolving cellulitis and tinea pedis and it was theorized by an attending medical professional that the Veteran's tinea may have resulted in a skin breakdown that led to a microbial invasion resulting in cellulitis.  

VA medical assistance was received in the 2000's and thereafter for dry skin, dermatitis, and onychomycosis, with noted complaints of left leg itching being identified.  Diagnoses of tinea pedis and onchomycosis were recorded in 2012 and 2013.  VA examination in September 2013 culminated in diagnoses of tinea pedis and onychocmycoses and it was the VA examiner's medical opinion that it was not at least as likely as not that the foregoing entities were linked to service.  The underlying rationale for that opinion was without an adequate foundation based on the examiner's comment that her review of the claims folder had revealed no complaints or findings involving the claimed disorder until 2008, based on the medical notes compiled in 1991 and the Veteran's credible account when coupled with the absence of nearly all service records.  

The Board, while conceding that there is evidence both supportive and contraindicating entitlement, finds that the evidence in support of service connection, including both lay and medical evidence, outweighs the evidence to the contrary.  The Board is mindful of the number of years that past before there was a showing by medical data that a skin disorder was present, but tinea pedis was clinically documented as of 1991 and theorized by then treating medical professionals as to have been a possible avenue for the development of transient cellulitis.  As well, the Veteran's account of an inservice skin infection is credible and not otherwise contradicted.   On that basis and with resolution of reasonable doubt in the Veteran's favor, service connection for a skin disorder of the left foot, diagnosed as tinea pedis and onychomycosis, is conceded.  


                                                         (CONTINUED ON NEXT PAGE)



ORDER

Service connection for a skin disorder of the left leg involving tinea pedis and onychomycosis is granted.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


